Citation Nr: 1700653	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.    

2.  Entitlement to service connection for a left hand disorder.  

3.  Entitlement to a rating in excess of 10 percent for a right knee disability, including on the basis of unemployability. 

4.  Entitlement to a rating in excess of 10 percent for a left knee disability, including on the basis of unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in September 2014, when it was remanded for additional development.

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in October 2013.  The hearing transcript has been associated with the record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  See, e.g., November 2009 statement; June 2006 SSA decision received in June 2015.  Records in the possession of the SSA could be supportive of the appellant's claim.  Thus, further development to obtain those records is in order.

Regarding the claims for increased ratings, based on the evidence of surgical treatment for a right meniscal tear in February 2016 and in consideration of Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds the record would be aided by new examinations.   

Regarding the back disorder claim, the Board finds an addendum opinion is needed to determine whether a current low back disability is related to service.  The November 2014 VA examiner determined that the Veteran did not have a low back disability prior to service.  The examiner also determined that it was at least as likely as not that the lumbar spine disability was manifested in or was otherwise related to service.  The November 2014 VA examiner explained that the Veteran had injury of "back strain" from jumping off a truck in service and was treated for back pain and that "over time" the Veteran "developed into the reported lumbar degenerative disc disease/facet degenerative joint disease from "this repeated injury."  It is unclear whether the examiner erroneously believed the Veteran had multiple back injuries during service.  In light of this discrepancy, the Board finds a clarifying opinion is needed.
 
Regarding the left hand claim, the Board finds an addendum opinion is needed to determine whether the Veteran has a left hand disorder that is related to service or is secondary to a service-connected disability.  Although an opinion was requested from the November 2014 examiner, the examiner was unable to provide an opinion because the record lacked current X-ray imaging.  The Veteran subsequently submitted radiographic imaging dated in November 2014 that showed mild osteophytosis of the proximal interphalangeal joints and distal interphalangeal joints of the left hand.  The Board finds an opinion is needed to determine whether the osteophytosis is related to service or is secondary to a service-connected disability.  The Board further finds an opinion is needed to determine whether the previously diagnosed cubital tunnel syndrome is related to service or is secondary to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including any private treatment records.  

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing for each knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

4.  Obtain an addendum opinion from the November 2014 VA examiner regarding whether the low back disability is related to service or is secondary to a service-connected disability.  The examiner should state an opinion as to whether there is a 50 percent or better probability that the low back disability was incurred in service, is otherwise related to service, was caused by service-connected disability, or was permanently worsened by service-connected disability.  

The examiner must provide the rationale for each opinion expressed, with clarification of the opinion provided in November 2014.  The examiner must provide explanation for the previous finding that the low back disability was due to "repeated injury" in service.      

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another appropriate medical professional who should be requested to provide the requested opinions with supporting rationale.

5.  Obtain an addendum opinion from the November 2014 VA examiner regarding whether a left hand disability, shown as osteophytosis in November 2014 imaging, is related to service or is secondary to a service-connected disability.  The examiner should state an opinion as to whether there is a 50 percent or better probability that the left hand disability was incurred in service, is otherwise related to service, was caused by service-connected disability, or was permanently worsened by service-connected disability.  

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the previously diagnosed cubital tunnel syndrome was incurred in service, is otherwise related to service, was caused by service-connected disability, or was permanently worsened by service-connected disability

The examiner must provide the rationale for each opinion expressed.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another appropriate medical professional who should be requested to provide the requested opinions with supporting rationale.

6.  Thereafter, readjudicate the appellant's claims with consideration of the evidence associated with the record after the May 2015 supplemental statement of the case.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




